Citation Nr: 1308927	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  11-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for a lumbar disability, in excess of 10 percent from March 20, 2009, and in excess of 20 percent from May 11, 2012.  

2.  Whether the Veteran submitted a timely notice of disagreement with a May 2010 rating decision assigning an effective date for service connection for a lumbar spine disability and, if so, entitlement to an effective date earlier than March 20, 2009 for service connection for a lumbar spine disability.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1940 to September 1945, and from November 1948 to September 1952.         

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In April 2012, the Board remanded this matter for additional development.    

The Board has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA folder.  The Board notes that no additional evidence has been added to the record since the supplemental statement of the case (SSOC) dated in November 2012.  

Certain issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in a February 2013 statement from the Veteran's representative, claims to reopen service connection for heart and gastrointestinal disorders are raised.  As the Board does not have jurisdiction over these issues, each is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In May 2010, the RO granted service connection for a lumbar spine disability, assigning March 20, 2009 as the effective date of service connection.  The RO construed a statement received from the Veteran on March 20, 2009 as the date of the claim.  38 C.F.R. § 3.400.  

Later in May 2010, the Veteran's former representative submitted a notice of disagreement (NOD) that disagreed generally with the May 2010 rating decision.  The NOD was accompanied by a statement from the Veteran which specifically contested the assigned initial disability rating of 10 percent, but which did not mention the assigned effective date of service connection.     

In February 2013, the Veteran's current representative argued that an effective date earlier than March 20, 2009 should have been assigned for service connection for the lumbar spine disability.  Specifically, the representative contends that an effective date in 1977 is warranted based on statements of record from the Veteran and from his former representative.  

Based on a review of the record, the Board construes the Veteran's current representative's February 2013 statement as a NOD with the effective date assigned for service connection for the lumbar spine disability, explicitly claiming that it should be earlier than March 20, 2009.  Consequently, the Board finds that the Veteran is entitled to a statement of the case that addresses first whether the Veteran has submitted a timely NOD contesting the assigned effective date and, if so, whether the correct effective date for service connection was assigned.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

As the assignment of an earlier effective date could affect the initial rating issue on appeal, the Board finds that issue inextricably intertwined with the earlier effective date issue.  More specifically, if an effective date prior to August 2002 were warranted, depending on the effective date assigned VA may potentially have to rate the Veteran's service-connected lumbar disorder under two sets of rating criteria - those in effect prior to August 2002, and those in effect since.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2001); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Diagnostic Codes (DCs) 5235-5243 (2012).  

As such, the Board will hold its decision on the claim for a higher initial rating in abeyance pending the disposition of the issue of entitlement to an earlier effective date for service connection, to include whether a NOD was timely filed as to that issue.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should issue a SOC addressing whether the Veteran submitted a timely NOD contesting the assigned effective date for service connection for a lumbar disability and, if so, whether the correct effective date for service connection was assigned.   

2.  Should the Veteran respond by submitting a timely substantive appeal, the RO/AMC should return the issue regarding an earlier effective date for service connection for a lumbar spine disability to the Board for further review.

3.  Irrespective of whether the Veteran appeals to the Board the issue regarding an earlier effective date, the Veteran should be provided with a SSOC as to the issue regarding whether a higher initial rating is warranted for a lumbar spine disability.  He should be afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


